DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3: the recitation “are integrated to form a Cu-xZn-yM/Nb/Sn-zQ composite multicore wire” should be “are integrated to reform the [] composite multicore wire”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “composition ratios x and y mass%”. However, x and y do not represent ratios, but fractions. Furthermore, the claims further recite x and y being mass% in addition to already being defined as mass%.
In claim 2, it is unclear whether the phase generation heat treatment is conducted twice or only once. For purposes of examination, once is presumed.
Claim 3 recites “the step of fabricating the composite multicore wire”. There is insufficient antecedent basis for this step.
Claim 6 recites “a space factor of Nb in the bar”. It is not clear what this limitation means. The term “space factor” is not defined. It is presumed to mean a total area of the bar taken up by Nb insertion holes.
Claim 7 recites “part or all of N”. It is unclear what ‘N’ refers to. It is presumed that ‘N’ should be ‘Q’. Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Banno et al. (JP 2015-185211) in view of Tachikawa et al. (US 5,837,941).
Regarding claim 1, Banno teaches a method of making a Nb3Sn superconducting wire by providing a bar 10 having a central Sn insertion hole 12 and a plurality of Nb insertion holes 14 surrounding the periphery of the Sn insertion hole (¶ 9). Banno teaches the bar has an alloy composition of 5%-40% Zn and balance Cu (¶ 9). The alloy bar has Nb cores inserted into the Nb insertion holes and a 0%-4% Ti-Sn alloy bar is inserted into the Sn insertion hole (¶ 9). Banno also teaches that Zr or Hf may be substituted for Ti (¶ 11). The wire undergoes diameter reduction processing to obtain a composition wire, followed by heat treating at 650°C – 800°C to generate the Nb3Sn phase (¶ 9). Banno does not teach that the Cu alloy bar contains a third element Ge, Ga, Mg or Al.
Tachikawa teaches a supderconductor wire comprising a Cu alloy matrix (col. 1, lines 10-13) and Nb3Sn filaments (col. 3, lines 29-30). The Cu alloy may contain Zn, Mg, Al and Ge (col. 2, lines 43-65). Banno expressly teaches including 1%-10%at Ge in a Cu alloy because such an addition improves workability and gives the Cu alloy mechanical properties similar to those of Nb3Sn (col. 4, lines 13-23). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Cu-Zn alloy of Banno with further alloying additions, such as Al, Mg and Ge, as taught by Tachikawa, because an alloy such as that taught by Tachikawa has high critical current density, small AC loss, and is excellent in workability (col. 2, lines 35-65).
Regarding claim 2, Banno teaches it is preferable to preheat the composition wire prior to heat treatment to generation Nb3Sn phase in order to promote interdiffusion of Sn and Zn (¶ 10).
Regarding claim 3, Banno teaches that an intermediate annealing of the composite wire may be performed (¶ 10) to improve workability (¶ 26). However, this intermediate annealing is performed on the Cu/Nb/Sn composite (¶ 10), and not a Cu/Nb composite. Banno also teaches that such annealing may cause problems because the Sn core diffuses into the Cu alloy and generates large pores (¶ 6). Accordingly, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to perform this annealing without the Sn core and to insert the Sn core into the bar after this annealing, thereby avoiding the void generation problem associated with annealing a Cu/Nb/Sn composite.
Regarding claim 4, Banno teaches a wire precursor for a Nb3Sn superconducting wire comprising a bar 10 having a central Sn insertion hole 12 and a plurality of Nb insertion holes 14 surrounding the periphery of the Sn insertion hole (¶ 9). Banno teaches the bar has an alloy composition of 5%-40% Zn and balance Cu (¶ 9). The alloy bar has Nb cores in the Nb insertion holes and a 0%-4% Ti-Sn alloy bar in the Sn insertion hole (¶ 9). Banno also teaches that Zr or Hf may be substituted for Ti in the Sn alloy (¶ 11). Banno does not teach that the Cu alloy bar contains a third element Ge, Ga, Mg or Al.
Tachikawa teaches a supderconductor wire comprising a Cu alloy matrix (col. 1, lines 10-13) and Nb3Sn filaments (col. 3, lines 29-30). The Cu alloy may contain Zn, Mg, Al and Ge (col. 2, lines 43-65). Banno expressly teaches including 1%-10%at Ge in a Cu alloy because such an addition improves workability and gives the Cu alloy mechanical properties similar to those of Nb3Sn (col. 4, lines 13-23). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Cu-Zn alloy of Banno with further alloying additions, such as Al, Mg and Ge, as taught by Tachikawa, because an alloy such as that taught by Tachikawa has high critical current density, small AC loss, and is excellent in workability (col. 2, lines 35-65).
Regarding claim 5, Banno teaches the Nb core may comprise 0-5% of Ti, Hf, Zr or Ta (¶ 11).
Regarding claim 6, the area of the Nb cores represent approximately 12.2% of the cross sectional area of the total bar (see Fig. 4).
Regarding claim 7, Banno teaches the precursor wire for making a Nb3Sn superconductor wire is subjected to a Nb3Sn generation heat treatment (¶ 9). While Banno does not expressly teach a thickness of a Nb3Sn layer or that Ti, Zr, or Hf is dissolved as solid solution, one of ordinary skill in the art would expect the superconductor wire of the prior art combination to have these properties given the substantially identical composition and manufacturing process, absent objective evidence to the contrary. See MPEP 2112. Banno also discloses that voids are not generated in the wire (¶ 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784